KRAVITCH, Senior Circuit Judge, specially concurring:

     I concur in the majority’s resolution of appellants’ federal-law

claims based on the Fair Labor Standards Act, 29 U.S.C. §§ 201-209 (the

“FLSA”), and appellants’ state-law claim based on the Mobile County

Personnel Board’s Rule 3.1(c) (“Rule 3.1(c)”).     I also join in the

majority’s decision to certify to the Alabama Supreme Court the issue

of whether Rule 3.1(c) repealed 1969 Ala. Acts 856 (“Act 856”), a

general law of local application that, by its terms, guarantees

overtime compensation to all policemen employed by cities in Mobile

County.   Like the majority, I believe that we should turn to the

Alabama Supreme Court, the ultimate arbiter of Alabama law, for

guidance with regard to two heretofore unresolved questions:       (1)

whether the Personnel Board has the authority to repeal Act 856; and

(2) assuming that the Personnel Board has such authority, whether Rule

3.1(c) implicitly repealed Act 856.

     I write separately, however, because I disagree with two aspects

of the majority’s opinion.   First, I do not believe that Freeman v.

Purvis, 400 So.2d 389 (Ala. 1981), implies that the Personnel Board has

the authority to repeal Act 856. See infra Part I. Second, I do not

agree that “a variety of evidence in the record” indicates that the

Personnel Board contemporaneously construed Rule 3.1(c) to constitute

an implied repeal of Act 856. See infra Part II.

                                  I.

     In Freeman v. Purvis, 400 So.2d 389 (Ala. 1981), the Personnel

Board challenged two general laws of local application that required

deputy sheriffs in Mobile County to be paid at least as much as state

                                  1
troopers of corresponding rank. See id. at 390 (citing 1976 Ala. Acts.

710 and 1980 Ala. Acts 797).   The trial court ruled that those state

laws are valid and are binding on the Personnel Board. See id. at 390-

91.   The Alabama Supreme Court affirmed.   Analyzing 1939 Ala. Local

Acts 470, the law that established the Personnel Board, the Court

explained:

      It is true that the terms of Act No. 470 granted authority
      to the Board to approve both a classification of positions
      and a pay plan for them. That pay plan, however, in the
      terms of Act No. 470,
           shall include for each class of positions, a
           minimum and a maximum rate not inconsistent with
           such rate or rates as may otherwise in specific
           instances be fixed by law. . . .
      The provisions of Act No. 797 appear to have accomplished
      what that proviso contemplated when they fixed the minimums
      for the deputy sheriff class of positions. Thus Act No. 797
      amended Act No. 470 by supplementation without a conflict in
      its terms.

See id. at 393 (quoting 1939 Ala. Local Acts 470 § XI) (ellipsis in

original).   According to the Freeman Court, therefore, any pay plan

enacted by the Personnel Board must comply with the minimum and maximum

rates established by state law.

      Freeman provides no support for the proposition that the

Personnel Board has the authority to repeal Act 856. If the Personnel

Board’s enactment of a rule governing overtime pay effectively

constitutes the adoption of a pay plan, then Freeman would indicate

that the Personnel Board lacks the authority to repeal Act 856. Just

as the Personnel Board, under Freeman, must adhere to the minimum

compensation levels established for deputy sheriffs under Alabama law,

so here the Personnel Board would be bound to comply with the overtime



                                   2
provisions of Act 856.1

     Despite my disagreement with the majority’s reading of Freeman,

I concur in certifying to the Alabama Supreme Court the question of

whether the Personnel Board has the authority to repeal Act 856. This

important and heretofore unresolved issue is best left to the judgment

of the Alabama Supreme Court.2

1
  Despite the clarity of Freeman’s holding, the majority attempts to graft
onto the Freeman opinion certain language from two earlier, inapposite
opinions by the Alabama Court of Appeals: Stone v. State ex rel. O’Connor,
30 Ala.App. 500, 8 So.2d 210 (Ala. App. Ct. 1942), and Stone v. State ex rel.
Goetz, 30 Ala.App. 489, 8 So.2d 208 (Ala. App. Ct. 1942). In those cases, the
court stated that the Personnel Board could enact pay plans at variance with
local laws that were enacted in 1932, prior to the passage of Local Act 470.
In both cases, the court relied in part on the repeal clause of Local Act 470,
which rendered void all inconsistent “laws or parts of laws heretofore
enacted.” 1939 Ala. Local Acts 470 § XXXVI (emphasis added). See Stone, 30
Ala.App. at 502-03, 8 So.2d at 212; Goetz, 30 Ala.App. at 491, 8 So.2d at 209-
210.
      By contrast, in both the instant case and Freeman, the question is
whether the Personnel Board may enact a pay plan that is inconsistent with a
general law of local application enacted after the passage of Local Act 470.
The Freeman Court answered this question in the negative, see 400 So.2d at 393
(quoting 1939 Ala. Local Acts 470 § XI), and affirmed the trial court’s ruling
that the Personnel Board was bound by the state laws governing minimum pay for
deputy sheriffs. Indeed, if the Personnel Board were free to disregard those
laws, as the majority implies, then the Freeman Court would have dismissed
the Personnel Board’s suit for lack of controversy. See Ex parte Blue Cross
& Blue Shield of Ala., 582 So.2d 469, 474 (Ala. 1991).
2
  Although no Alabama Supreme Court case directly addresses whether the
Personnel Board has the power to repeal Act 856, Freeman and Personnel Bd. of
Mobile County v. City of Mobile, 264 Ala. 56, 84 So.2d 365 (1955), arguably
suggest that the Personnel Board lacks such power. The Personnel Board’s
authority to establish a rule regarding overtime pay appears to be based upon
either the Personnel Board’s specific authority to enact a pay plan, see 1939
Ala. Local Acts 470 § XI, cited in Freeman, 400 So.2d at 393, or the Personnel
Board’s general authority over the civil service system, see 1939 Local Acts
470 § VII, cited in Personnel Bd., 264 Ala. at 58, 84 So.2d at 367. Freeman
and Personnel Bd., respectively, imply that an overtime rule enacted under
either authority must comply with general laws of local application enacted
after the Personnel Board was created. See Freeman, 400 So.2d at 393 (stating
that the Personnel Board’s pay plan must comply with 1980 Ala. Acts 797);
Personnel Bd., 264 Ala. at 61, 84 So.2d at 369 (rejecting the Personnel
Board’s challenge to 1953 Ala. Acts 370, which divested the Personnel Board
of its power under Local Act 470 to control the employment of police chiefs);
see also 1939 Ala. Local Acts 470 § IX(c) (stating that the Personnel Board
may enact “any provisions relating to the Classified Service, not
inconsistent with the laws of the state, which may be necessary or

                                      3
                                     II.

       Assuming that the Personnel Board has the authority to repeal Act

856, the next question is whether Rule 3.1(c) implicitly repealed Act

856. “Repeal by implication is not favored. It is only when two laws

are so repugnant to or in conflict with each other that it must be

presumed that the Legislature intended that the latter should repeal

the former.” Fletcher v. Tuscaloosa Fed. Sav. and Loan Ass’n, 294 Ala.

173,    177, 314 So.2d 51, 55 (1975) (quoting City of Birmingham v.

Southern Express Co., 164 Ala. 529, 538, 51 So. 159, 162 (1909)).

Thus, “[i]f under a reasonable construction it is possible to reconcile

the acts, both will be given effect.”              Sand Mountain Bank v.

Albertville Nat’l Bank, 442 So.2d 13, 19 (Ala. 1983).

       Because it is an open question under Alabama law whether Rule

3.1(c) reasonably may be construed to be in harmony with Act 856, I

concur in the majority’s decision to certify this question to the

Alabama Supreme Court.3      I disagree, however, with the majority’s


appropriate to give effect to the provisions and purposes of this Act”)
(emphasis added).
3
  One interpretation of Rule 3.1(c) that does not conflict with Act 856 is
that the Personnel Board enacted Rule 3.1(c) simply to ensure Mobile County
agencies’ compliance with the FLSA. See City of Birmingham v. Personnel Bd.
of Jefferson County, 464 So.2d 100, 103 (Ala. Civ. App. 1984) (stating that
a personnel board can institute mandamus proceedings to compel public
agencies to comply with its rules). In light of the FLSA’s complicated set
of exemptions for public employees, see 29 U.S.C. §§ 207(j)-(k),(n),
213(a)(1), (b)(20), the Personnel Board may have believed that centralizing
control over agencies’ overtime policies would help avoid expensive FLSA
litigation, see 29 U.S.C. § 216(b) (stating that a public agency found to have
violated FLSA’s overtime requirements is liable to its employees “in the
amount of . . . unpaid overtime compensation . . . and in an additional equal
amount as liquidated damages,” plus attorney’s fees and costs). Under this
interpretation, Rule 3.1(c) simply ensures that agencies pay overtime to non-
exempt employees; it does not prohibit agencies from providing overtime pay
to exempt employees if any provision of state law, such as Act 856, so
requires.

                                      4
statement that “a variety of evidence in the record” indicates that the

Personnel Board contemporaneously construed Rule 3.1(c) to constitute

an implied repeal of Act 856.             Even if the Personnel Board’s

contemporaneous construction of Rule 3.1(c) were relevant,4 I find no

record evidence to suggest that the Personnel Board ever prohibited the

various agencies within its purview from providing exempt employees

with overtime pay where otherwise authorized by state law.5


      This arguable construction of Rule 3.1(c) appears to be consistent with
Rule 3.1(c)’s “language” and “relation to other laws.” Sand Mountain Bank,
442 So.2d at 18. For example, the fact that the Personnel Board easily could
have written Rule 3.1(c) to bar all exempt employees from receiving overtime
pay, but chose not to do so, may indicate that it did not intend to repeal Act
856. See Anniston Urologic Assocs., P.C. v. Kline, 689 So.2d 54, 59 (Ala.
1997) (“If [repeal of the prior enactment] had been the intent of the
Legislature, it could have made, and now should make, its wishes clearly
known.”); see also Fletcher, 294 Ala. at 177, 314 So.2d at 55 (“Implied
repeal is essentially a question of determining the legislative intent as
expressed in the statutes.”) (internal quotations omitted). Likewise, the
fact that the Personnel Board enacted Rule 3.1(c) on April 15, 1986, the same
day that the FLSA’s overtime protections became effective as to non-exempt
employees of local public agencies, see Fair Labor Standards Amendments of
1985, Pub. L. No. 99-150, § 2(c)(1), 99 Stat. 787, 788-89, may suggest that
Rule 3.1(c) was not intended to affect exempt employees’ rights to overtime
pay under state law.
      It is unclear, however, whether this harmonious interpretation of Rule
3.1(c) and Act 856 is “reasonable.” Sand Mountain Bank, 442 So.2d at 19.
Like the majority, I believe that resolution of this question is best left to
the judgment of the Alabama Supreme Court.
4
  The majority has not cited, nor have I found, any Alabama authority
indicating that a court’s inquiry into implied repeal may involve examining
an implementing entity’s “contemporaneous construction” of the latter law.
Cf. State ex rel. Fowler v. Stone, 237 Ala. 78, 185 So. 404 (1938) (not
involving implied repeal), cited in Maj. Op.; State v. Tuscaloosa Building
& Loan Ass’n, 230 Ala. 476, 161 So. 530 (1935) (same), cited in Maj. Op.;
Trammel v. Connor, 91 Ala. 398, 8 So. 495 (1890) (same), cited in Maj. Op.
5
  The majority cites a sentence from the affidavit testimony of Bernard
Richardson, the Personnel Director in 1986. See Pl. Exh. E, ¶ 26, at 13
(stating that the Personnel Board, in enacting Rule 3.1(c), “confirmed that
exempt employees under the Fair Labor Standards Act would not be paid
overtime”). This testimony, however, does not bear on the contemporaneous
construction of Rule 3.1(c).      The Personnel Board, not the Personnel
Director, is endowed with the specific authority to enforce Personnel Board
rules, see 1939 Ala. Local Acts § VII(b)(4), as amended by 1976 Ala. Acts 684
§ 2, and Richardson’s testimony does not indicate that the Personnel Board

                                      5
                                    III.

     Although I disagree with two elements of the majority opinion, I

otherwise fully concur in its reasoning and result.




ever sought to prohibit local agencies from complying with Act 856.
Likewise, Richardson’s testimony does not suggest that the Personnel Board
ever intended that Rule 3.1(c) repeal Act 856. Not only is ex post opinion
testimony inadmissible to establish the intent of a legislative body, see
James v. Todd, 103 So.2d 19, 28-29 (Ala. 1957) (upholding the trial court’s
decision to exclude testimony by members of the Alabama Legislature
concerning the Legislature’s intent in enacting 1955 Ala. Acts 570); see also
Hamilton v. Autauga County, 289 Ala. 419, 426, 268 So.2d 30, 36 (Ala. 1972),
but also Richardson was not even a member of the Personnel Board and thus is
in no position to speculate on the Board’s intention. Indeed, Richardson’s
testimony, taken as a whole, indicates that Rule 3.1(c) was intended simply
to enforce the FLSA’s overtime provisions for non-exempt employees. See Pl.
Exh. E, ¶ 25, at 12 (“The sole purpose of amending Rule 3.1(c) was to express,
as a policy statement of the Mobile County Personnel Board, that 29 U.S.C.
§ 207(a)(1) would be implemented.”).
      The majority also cites affidavit testimony of the current Personnel
Director, Shannon Weekley, see R1-38, but her testimony is flawed for the
same reasons as Richardson’s.       Moreover, Weekley, who became Personnel
Director in 1993, has no insight into the “contemporaneous construction” of
Rule 3.1(c) when it was enacted in 1986.

                                      6